

117 S201 IS: Improving Access to Health Care in Rural and Underserved Areas Act
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 201IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Ms. Rosen (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a program ensuring access to accredited continuing medical education for primary care physicians and other health care providers at Federally-qualified health centers and rural health clinics, to provide training and clinical support for primary care providers to practice at their full scope and improve access to care for patients in underserved areas.1.Short titleThis Act may be cited as the Improving Access to Health Care in Rural and Underserved Areas Act.2.Primary care accredited continuing medical education programSubpart 1 of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following:330O.Primary care accredited continuing medical education program(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a program to award not more than 100 grants to Federally-qualified health centers or rural health clinics, or organizations affiliated with such clinics, for the purpose of ensuring access to accredited continuing medical education by board-certified specialist physicians, including family and internal medicine physicians, with teaching or high-volume patient experience, and other licensed medical providers who have clinical experience and are certified in accordance with regulations issued by the Secretary, to primary care physicians and medical providers employed by Federally-qualified health centers or rural health clinics, to increase the primary care providers’ knowledge and capacity to practice within their full scope and increase access to care for patients in rural and underserved areas.(b)Scope of training(1)In generalAccredited continuing medical education programs offered under this section—(A)shall be designed to be flexible to meet the needs of the patients and providers served and offer a variety of schedules, with a minimum of 1-day training per month, per specialty area;(B)shall involve clinical practice for at least 50 percent of the training (based on a 3-month average), involving direct care for patients with a scheduled visit with the primary care provider, and who could benefit from a concurrent visit with both the primary care provider and a specialist;(C)shall not impose additional cost-sharing with respect to the concurrent visits described in subparagraph (B); and(D)may involve specialists and faculty who participate in the program via telemedicine, as the program determines appropriate.(2)TrainingAccredited continuing medical education programs offered under this section may provide training to primary and behavioral care physicians and health care providers on—(A)endocrinology (including diabetes care);(B)palliative care and pain management;(C)dermatology;(D)obstetrics and gynecology;(E)pediatric primary care and pediatric subspecialties;(F)gastroenterology;(G)mental and behavioral health, and substance use treatment;(H)preventive care and nutrition;(I)geriatric medicine;(J)infectious disease;(K)cardiology;(L)rural health and training to improve outcomes for populations experiencing health disparities;(M)wound care;(N)disease management for patients with multiple comorbidities;(O)health information technology; and(P)other topics, as the Secretary determines appropriate.(3)Participating centers or clinics(A)In generalTo be eligible for a grant under this section a Federally-qualified health center or rural health clinic, or an organization affiliated with any such health clinic acting on behalf of multiple such clinics, shall—(i)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require;(ii)ensure that training under the program under the grant is provided to the physicians and primary care providers employed by such center or clinic, as well as peer-to-peer training;(iii)include in the application a needs assessment describing how participation in the program under the grant will meet both patient needs and skills training needs for their primary care providers; and(iv)include in the application a description of the expected patient target for how many patients would be directly served by activities under the grant and an assurance that data and reports will be provided annually on the number of patients served and the accrediting entity used for purposes of subsection (c)(2)(B).(B)Use of grantA Federally-qualified health center, rural health clinic, or affiliated organization receiving a grant under this section may use grant funds for—(i)compensation for medical providers participating in teaching at program sessions;(ii)part-time administration support for the program;(iii)compensation for the center for the nonclinical training time of the center's primary care or behavioral health care providers;(iv)technology and equipment needed to facilitate clinical visits for the program;(v)transportation costs for medical providers participating in teaching under the program to travel to center sites if such sites are located more than 35 miles from their primary residences and their participation is in-person; and(vi)other purposes related to expenses incurred in the planning and delivery of the educational program and associated clinical visits, as the Secretary determines appropriate.(C)TermA grant under this section shall be for a period of 5-years.(D)Rural areasThe Secretary shall ensure that at least half of the recipients of a grant under this section are eligible Federally-qualified health centers located in a rural area or rural health clinics, or affiliated organizations acting on behalf of such centers.(c)Physician participation in program(1)EligibilityTo be eligible to participate in an accredited continuing medical education program offered under this section, a physician or other primary care or behavioral health care provider shall be a primary care provider—(A)who is employed by the grantee; and(B)who serves patients in a medically underserved population (as defined in section 330(b)(3)).(2)CME credit(A)In generalThe Secretary shall require a grantee under this section to identify an accrediting body that the grantee will work with to certify the program under the grant in a manner that provides continuing medical education credits to providers participating in the program. Such certification shall include material with respect to specific skills development.(B)ReportingAs part of the annual reporting under subsection (b)(3)(A)(iv) a grantee shall provide to the Secretary information to confirm the accredited continuing medical education entity used by the grantee. (C)Suspension of funding for noncomplianceThe Secretary may suspend grant funding if the grantee fails to provide for accredited continuing medical education within the first year of the grant. Such grant funding may be reinstated by the Secretary once the grantee certifies that accredited continuing medical education is provided.(d)Annual reportingBeginning 1 year after the date of enactment of the Improving Access to Health Care in Rural and Underserved Areas Act, and every year thereafter, the Secretary shall submit to Congress a report on the program under this section, including—(1)the number of physicians who participate in the program each year and the specialties of such physicians;(2)a breakdown of specialist time spent directly with patients, with patients through telemedicine, and with primary care providers in classroom or other non-clinical setting during the program sessions;(3)a comparison of measures under the Uniform Data System of the Health Resources and Services Administration, or similar program, relevant to patient care improvements, between the year prior to the implementation of the program under this section and the most recent year in the program;(4)a summary of any clinical practice changes or notable improvements in patient care;(5)patient referrals from health centers that participate in the program to outside specialist care, and any patient care provided at the health center that, prior to the program, would have been referred to outside specialists;(6)retention rates of physicians at participating health centers; and(7)satisfaction rates of physicians with the education program at participating health centers.(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $20,000,000 for each of fiscal years 2021 through 2025..